                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                            No. 4:18-CV-9-BO


TRUDELL MEDICAL INTERNATIONAL,                 )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )                ORDER
                                               )
D R BURTON HEALTHCARE LLC,                     )
                                               )
      Defendant.                               )


      This matter is before the court on Plaintiff’s unopposed motion to redact

certain portions of the transcript of the claim construction hearing held in this matter

on October 22 and 23, 2020. Plaintiff seeks to the specified portions of the transcript

on the ground they concern proprietary information produced by Plaintiff and

excerpts from deposition transcripts of Plaintiff’s inventors of the ’588 Patent

containing confidential business and technical information, all of which were sealed

or redacted in connection with the parties’ claim construction briefing pursuant to

the court’s February 12, 2020 order [DE #139]. (Pl.’s Mot. React Tr. [DE #189] at 1-

2.)

      For the reasons set forth in Plaintiff’s motion, the court finds that the public’s

right of access is outweighed by Plaintiff’s compelling interests in protecting against

competitive and/or financial harm to Plaintiff were such information made public. In

re Knight Publ’g Co., 743 F.2d 231 (4th Cir. 1984). Public notice of Plaintiff’s request

to seal and a reasonable opportunity to object have been provided by the filing of its
motion, and no objections have been filed with the court. Plaintiff has narrowly

tailored its request to remove only information that is sensitive and confidential and

not otherwise publicly known. Plaintiff’s motion is therefore allowed.

                                      CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion to Redact Transcript [DE #189] is

GRANTED. The docketed transcript [DE ##187 188] shall be SEALED, and the court

reporter shall submit for public filing a transcript with the following redactions:




                     Transcript of Proceedings on October 22, 2020



 Page:L
      Line(s)         Identifierss (when less than entiire line is to redacted)
 15:19-21

 15:25                From “where” to the end of line 25

 16:1-3               Ending with the word before “It’s” on line 3

 16:12-17             From “a” on line 12 to the end of line 17

 17:17                From the word after “know” to the word before “or”

 18:3-5               From “Mr.” on line 3 to the end of line 5

 18:22-25             From “characterize” on line 22 to the end of line 25

 19:1-19

 19:21-22             From “Document” to the end of line 22

 20:2-3               From the beginning of line 2 to the word before “And” on line 3

 26:1-4               From the beginning of line 1 to the word before “Okay” on line 4


                                            2
               Transcript of Proceedings on October 22, 2020



Page:L
     Line(s)   Identifierss (when less than entiire line is to redacted)
26:9-13

27:1-3         From “what” to the end of line 3

27:8-10        From the word after “described” to the word “application”

43:3-15        From the word after “was” to the end of line 15

44:8-14        From “So” to the end of line 14

44:16-20       From “they” to the end of line 20

45:5-7         From “that” to the end of line 7

46:6-8         From the beginning of line 6 to the word before “So” on line 8

46:10-23       From the word after “inventor” on line 10 to the end of line 23

47:5-7         From “Now” to the word before “So” on line 7

50:4-10

53:14-16       From the beginning of line 14 to “structure”

54:9-21        From “That” to the end of line 21

58:24-25       From “In” to the end of line 25

59:1-4         From the beginning of line 1 to “page 4” on line 4

59:11-17       From the beginning of line 1 to the word before “and” on line 17




                                     3
                    Transcript of Proceedings on October 23, 2020



Page:L
     Line(s)        Identifierss (when less than entiire line is to redacted)
13:7-11

34:15-25            From “describe” to the end of line 25

35:1-5              From the beginning of line 1 to the word before “And” on line 5

35:10               From “a” to the word before “and”

35:22-25            From the beginning of line 22 to the word before “And” on line
                    25
36:7-10             From the beginning of line 7 to the word before “We” on line 10

41:10-11            From “There’s” on line 10 to the word before “at” on line 11



        This 28th day of June 2021.


                                        __________________________________________
                                        __
                                         ___
                                           _ ________
                                                    ________________________
                                        KIMBERLY  LY
                                                  L Y A. SWANK
                                        United States Magistrate Judge




                                          4
